                          Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 1 of 22 Page ID
                                                           #:36162



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “28”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
                 Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 2 of 22 Page ID
                                                  #:36163
                  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




           )



     I
'I




                                                                                  �
                                                                                      EXHIBIT
                                                                                  i       3
                                                                                  iJUL O 7 2015
                                                 Exhibit 28
         Confidential                                                                 Disnev-AL 1007247
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 3 of 22 Page ID
                                 #:36164
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 4 of 22 Page ID
                                 #:36165
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 5 of 22 Page ID
                                 #:36166
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 6 of 22 Page ID
                                 #:36167
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 7 of 22 Page ID
                                 #:36168
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 8 of 22 Page ID
                                 #:36169
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 9 of 22 Page ID
                                 #:36170
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 10 of 22 Page ID
                                  #:36171
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 11 of 22 Page ID
                                  #:36172
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 12 of 22 Page ID
                                  #:36173
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 13 of 22 Page ID
                                  #:36174
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 14 of 22 Page ID
                                  #:36175
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 15 of 22 Page ID
                                  #:36176
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 16 of 22 Page ID
                                  #:36177
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 17 of 22 Page ID
                                  #:36178
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 18 of 22 Page ID
                                  #:36179
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 19 of 22 Page ID
                                  #:36180
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 20 of 22 Page ID
                                  #:36181
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 21 of 22 Page ID
                                  #:36182
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
Case 2:15-cv-05346-CJC-E Document 496-29 Filed 04/12/21 Page 22 of 22 Page ID
                                  #:36183
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 28
